UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6279



GEORGE J. TAYLOR,

                                             Plaintiff - Appellant,

          versus


RONALD HUTCHINSON; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-01-24-AW)


Submitted:   May 17, 2001                    Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George J. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George J. Taylor appeals the district court’s order dismissing

his motion, which the district court properly construed as a 28

U.S.C. § 2241 (1994) petition.   We have reviewed the record and the

district court’s opinion and order and find no reversible error.

Accordingly, we deny Taylor’s motion for a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   Taylor v. Hutchinson, No. CA-01-24-AW (D. Md. filed Jan.

17, 2001; entered Jan. 18, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2